Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 1 of 10




         EXHIBIT F
            Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 2 of 10

                                                                                                 USOO7301 176B2


(12) United States Patent                                                       (10) Patent No.:               US 7,301,176 B2
       Abe et al.                                                               (45) Date of Patent:                     Nov. 27, 2007

(54) SEMICONDUCTOR LIGHT EMITTING                                                 6,051,848. A * 4/2000 Webb .......................... 257/99
        DEVICE AND FABRICATION METHOD                                             6,653,661 B2 11/2003 Okazaki ...................... 257/98
        THEREOF                                                                   7,078,734 B2 * 7/2006 Hiramoto ..................... 257/98
(75) Inventors: Munezo Abe, Shiki-gun (JP);                                       7,088,038 B2 * 8/2006 Srivastava et al. .......... 313/5O1
                     Toshihiko Yoshida, Nara (JP)                           2004/0084687 A1*        5/2004 Hohn et al. ................. 257/100

(73) Assignee: Sharp Kabushiki Kaisha, Osaka (JP)
(*) Notice:          Subject to any disclaimer, the term of this                        FOREIGN PATENT DOCUMENTS
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 61 days.                             JP               06-334224         12/1994
                                                                           JP               11-08778O          3, 1999
(21) Appl. No.: 11/112,215                                                 JP            2001-185763           T 2001
(22) Filed:          Apr. 22, 2005
(65)                    Prior Publication Data
                                                                           * cited by examiner
        US 2005/0236639 A1            Oct. 27, 2005
                                                                           Primary Examiner Nitin Parekh
(30)              Foreign Application Priority Data                        (74) Attorney, Agent, or Firm—Morrison & Foerster LLP
  Anr. 27. 2004        (JP)    ............................. 2004-131774
    pr. Z /,           (JP)                                                (57)                      ABSTRACT
(51) Int. Cl.
        HOIL 29/22              (2006.01)
        HOIL 33/00              (2006.01)                                  A semiconductor light emitting device includes an LED
        HOIL 23/2495            (2006.01)                                  element, a lead frame on which the LED is mounted, a lead
(52) U.S. Cl. .......................... 257/98.257/99; 257/100;           frame electrically connected to the LED element via a wire,
                                 257/666; 257/432; 257/E25.032             transparent resin formed on the LED element and on the lead
(58) Field of Classification Search .......... 257/98-100,                 frames, and light shielding resin having a reflectance higher
                                           257/666, 432, E25,032           than the reflectance of the transparent resin, Surrounding the
     See application file for complete search history.                     perimeter of the LED. The transparent resin includes a lens
(56)                    References Cited                                   portion constituting a lens on the LED, and a holding portion
                                                                           holding the lead frame.
                 U.S. PATENT DOCUMENTS
       3,780,357 A * 12/1973 Haitz ......................... 257/100                        7 Claims, 4 Drawing Sheets

                                                  4
                                           re-r-m-m-
                                         4B              4A
                               7A




                                 KS
                              f177SN
                                  Ny alrys
                                  S7

                              1/X's
                              34ZZ /
                                              N




                                     10A
Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 3 of 10
Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 4 of 10
    Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 5 of 10


U.S. Patent       Nov. 27, 2007           Sheet 3 of 4          US 7,301,176 B2

    FIG.4                   4




          444444448

              /             erry      axis         Y244444444




         FIG.5                  4.
                       2B            4A - N40
                                      2        3          1



                       /\

                  Y  / Kerza
                         six N. 7-7.C
                  1747             Z,a2 x /              7777
                           1
                                          E.
                      10A                                1 OB
    Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 6 of 10


U.S. Patent      Nov. 27, 2007    Sheet 4 of 4         US 7,301,176 B2




 FIG.6                        4

                              A    2       3          1C 7




               ZSSYZ
               M. Z.A. Y. Z


                      OA
                              &x 422
                                                    Y Y-12


                                                     1 OB
          Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 7 of 10


                                                    US 7,301,176 B2
                              1.                                                                    2
       SEMCONDUCTOR LIGHT EMITTING                                    on a printed board or lead frame. Accordingly, the angle of
       DEVICE AND FABRICATION METHOD                                  radiation of the output light can be reduced to improve the
                  THEREOF                                             axial luminous intensity.
                                                                        When a lens is to be formed as in the second and third
  This nonprovisional application is based on Japanese           5    conventional examples, the height of the lens must be
Patent Application No. 2004-131774 filed with the Japan               ensured such that the light emitting element (LED chip) and
Patent Office on Apr. 27, 2004, the entire contents of which          wire are covered. As a result, there are cases where reduction
are hereby incorporated by reference.                                 in the size of the light emitting element is restricted.
                                                                         In the second conventional example, the lead frame is
         BACKGROUND OF THE INVENTION                             10   secured by the second resin molding. To ensure the strength
                                                                      of security, the second resin molding is made relatively
  1. Field of the Invention                                           large. As a result, there are cases where reduction in size of
   The present invention relates to a semiconductor light             the light emitting element is restricted. It is to be noted that
emitting device, and a method of fabricating Such a semi              the third conventional example is silent about the concept of
conductor light emitting device. Particularly, the present       15   employing a lead frame.
invention relates to a semiconductor light emitting device
employing a light emitting element Such as an LED (Light                          SUMMARY OF THE INVENTION
Emitting Diode), and a method of fabricating Such a semi
conductor light emitting device.                                         An object of the present invention is to provide a semi
   2. Description of the Background Art                               conductor light emitting device having a light emitting
   Semiconductor light emitting devices employing a light             element mounted on a lead frame, directed to reducing the
emitting element such as an LED are conventionally known.             size thereof while allowing adjustment of the directivity of
   For example, Japanese Patent Laying-Open No.                       output light, or ensuring the strength of the lead frame, and
11-087780 (first conventional example) discloses a light              a fabrication method of Such a semiconductor light emitting
emitting device including a light emitting element, a lead       25   device.
frame on which the light emitting element is to be mounted,              According to an aspect of the present invention, a semi
a lead frame for electrical connection to the light emitting          conductor light emitting device includes a semiconductor
element via a wire, and a molding covering most of the lead           light emitting element, a first lead frame on which the
frames. Respective lead frames are arranged opposite to               semiconductor light emitting element is mounted, a second
                                                                 30
each other, passing through the molding to project outside.           lead frame electrically connected with the semiconductor
   Japanese Patent Laying-Open No. 2001-185763 (second                light emitting element via a wire, and a light transmitting
conventional example) discloses an optical semiconductor              resin formed on the semiconductor light emitting element
package including an optical semiconductor element, a lead            and on the first and second lead frames. The light transmit
frame on which the optical semiconductor element is to be             ting resin includes a lens portion constituting a lens on the
mounted on the main Surface, a first resin molding (lens)
                                                                 35   semiconductor light emitting element, and a holding portion
formed of light shielding resin, arranged so as to cover the          holding the first and second lead frames.
optical semiconductor element, and a second resin molding                Since the semiconductor light emitting device has the first
(case) formed of light transmitting resin with a bottom               and second lead frames held by the light transmitting resin
Supporting the inner lead of the lead frame and a side           40
                                                                      that also constitutes a lens, the device can be reduced in size
Supporting the first resin molding. The lead frame is formed          while ensuring the strength of the lead frame.
such that the region at the back side of the lead frame                  The width of the lens portion is preferably smaller than
corresponding to the region where the optical semiconductor           the width of the holding portion.
element is mounted penetrates the bottom of the second                   Accordingly, the lens portion exhibits the capability of
resin molding to be exposed outside, constituting a first heat   45
                                                                      improving the axial luminous intensity whereas the holding
dissipation region, and an outer lead portion constitutes a           portion exhibits the capability of fixedly holding the lead
second heat dissipation region.                                       frame. By rendering the lens portion relatively smaller, the
   Japanese Patent Laying-Open No. 06-334224 (third con               light emitting device can be reduced in size.
ventional example) discloses a fabrication method of an                  Preferably, the leading end of the first lead frame and the
LED light emitting device including the steps of attaching an    50   leading end of the second lead frame constitute a concave.
LED chip to a printed board, arranging a pair of molds with           The semiconductor light emitting element is provided on the
respect to the printed board, and introducing synthetic resin         bottom face of the concave. The holding portion receives at
for molding from a predetermined position that does not               least a portion of the concave. Preferably, the semiconductor
have an adverse effect on the lens characteristics in the mold        light emitting element is located at the concave of the first
located at the LED chip mounting face. The printed board         55   lead frame, whereas the wire establishing connection
has a through hole near the LED chip.                                 between the semiconductor light emitting element and the
   Problems of such semiconductor light emitting devices              second lead frame is located at the concave of the second
will be described hereinafter.                                        lead frame.
  If the semiconductor light emitting element in the first               Accordingly, the height of the light emitting device can be
conventional example becomes thinner, the depth of the           60   reduced, allowing further reduction in size.
bowl-like concave formed by the molding will be reduced,                 The semiconductor light emitting element is preferably
leading to a wider angle of radiation of the output light.            provided on the optical axis of the lens portion.
There is a possibility of the adjustment of the directivity              Accordingly, the directivity can be adjusted easily.
being partially degraded when the light emitting element is              The back side of the first lead frame corresponding to the
reduced in size.                                                 65   region where the semiconductor light emitting element is
  The light emitting devices of the second and third con              mounted is preferably exposed outside of the light transmit
ventional examples have a lens formed of transparent resin            ting resin.
            Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 8 of 10


                                                     US 7,301,176 B2
                                3                                                                      4
   Accordingly, heat dissipation of the light emitting device           element 2 is mounted, a lead frame 10B (second lead frame)
can be improved.                                                        electrically connected to LED element 2 via a wire 3,
   Preferably, light shielding resin having a reflectance               transparent resin 4 (light transmitting resin) formed on LED
higher than that of the light transmitting resin is formed              element 2 and lead frame 1 (10A, 10B), and light shielding
Surrounding the perimeter of the semiconductor light emit               resin 7 (resin that blocks light) having a reflectance higher
ting element.                                                           than that of transparent resin 4, and Surrounding the perim
   By causing the output light to be reflected from the light           eter of LED element 2. Transparent resin 4 includes a lens
shielding resin, directivity of the output light can be adjusted        portion 4A constituting a lens on LED element 2, and a
further easily.                                                         holding portion 4B holding lead frame 1.
   A material for scattering light may be mixed into the light     10
transmitting resin.                                                        The leading end of lead frame 1 is inserted into transpar
   Accordingly, unevenness in the light intensity of the                ent resin 4. Accordingly, transparent resin 4 fixedly holds the
output light can be reduced.                                            leading end of lead frame 1 to ensure the strength in the
   A fabrication method of a semiconductor light emitting               proximity of the leading end of lead frame 1 even in the case
device of the present invention includes the steps of form         15   where light shielding resin 7 is formed relatively small. As
ing light transmitting resin by insert molding, wherein the             a result, the semiconductor light emitting device can be
light transmitting resin holds the first and second lead                reduced in size while ensuring the strength in the proximity
frames, and constitutes a lens on the semiconductor light               of the leading end of lead frame 1.
emitting element mounted on the first lead frame; and                      Lens portion 4A is formed to have a shape of a convex
forming light shielding resin Surrounding the perimeter of              lens. LED element 2 is formed on an optical axis 40 of lens
the semiconductor light emitting element using a mold                   portion 4A. Accordingly, the directivity of output light can
provided around the semiconductor light emitting element                be easily adjusted in the semiconductor light emitting
and lens.
   Accordingly, a semiconductor light emitting device                   device. Specifically, the axial luminous intensity of output
directed to reducing its size while improving the axial            25
                                                                        light can be improved by lens portion 4A.
luminous intensity or ensuring the strength of the lead frame              Holding portion 4B has a sectional shape of an upside
can be obtained.                                                        down trapezoid, received in bowl-like concave 7A of light
  The semiconductor light emitting device of the present                shielding resin 7. In order to prevent disconnection between
invention can be reduced in size while allowing adjustment              wire 3 and lead frame 10B, it is desirable that wire 3 is
of the directivity of output light or ensuring the strength of     30   pressed down from above by another wire (not shown) at the
the lead frame.                                                         connection between wire 3 and lead frame 10B, and the
  The foregoing and other objects, features, aspects and                other end of the another wire is fixedly attached to another
advantages of the present invention will become more                    site of lead frame 10B. This another wire not shown is
apparent from the following detailed description of the                 generally referred to as a “stitch wire'.
present invention when taken in conjunction with the               35     In order to reduce unevenness in the light intensity of the
accompanying drawings.                                                  output light, a filler for scattering light (Scattering material)
                                                                        may be mixed into transparent resin 4.
      BRIEF DESCRIPTION OF THE DRAWINGS                                   From the standpoint of protecting lens portion 4A, the top
                                                                        height of light shielding resin 7 is preferably higher than the
   FIG. 1 is a top view of a metal plate employed in               40   top height of lens portion 4A (for example, approximately
fabricating a semiconductor light emitting device according             0.2 mm higher). Lens portion 4A has a predetermined
to an embodiment of the present invention.                              thickness so as to cover LED element 2 and wire 3.
   FIG. 2 is a top view of an LED element mounted on a lead               In the present embodiment, the leading ends of lead
frame formed from the metal plate of FIG. 1.                            frames 10A and 10B constitute a concave 1C, as shown in
   FIG. 3 is an enlarged sectional view of the neighborhood        45
                                                                        FIG. 5. LED element 2 is provided on the bottom surface of
of the LED element taken along line III-III of FIG. 2.                  concave 1C. The junction of wire 3 and lead frame 10B is
   FIG. 4 is a sectional view of a mold provided to form light          located at concave 1C. Also, the aforementioned stitch wire
shielding resin at the lead frame on which an LED element               is located at concave 1C.. Holding portion 4B of transparent
is mounted.
  FIG. 5 is a sectional view of a semiconductor light              50
                                                                        resin 4 receives at least a portion of concave 1C.
emitting device according to an embodiment of the present                  Thus, the top height of lens portion 4A is reduced together
invention.                                                              with the top height of light shielding resin 7 while ensuring
   FIG. 6 is a sectional view of a modification of a semi               a predetermined thickness of lens portion 4A and a height for
conductor light emitting device according to an embodiment              lens effect (the distance from the LED element to the lens
of the present invention.                                          55   top face). As a result, the semiconductor light emitting
                                                                        device can be reduced in size.
            DESCRIPTION OF THE PREFERRED                                  LED element 2 generally provides more light from the
                    EMBODIMENT                                          side than from the top surface. The light output from the side
                                                                        of LED element 2 is reflected at the wall of concave 1C to
  Embodiments of a semiconductor light emitting device             60   be effectively employed as the light within the directive
and a fabrication method thereof according to the present               angle. The light arriving at holding portion 4B from the gap
invention will be described hereinafter with reference to               between lead frames 10A and 10B is reflected at the inter
FIGS 1-6.                                                               face between holding portion 4B and light shielding resin 7
   Referring to FIG. 5, a semiconductor light emitting device           to reach lens portion 4A, where it is eventually used effec
according to an embodiment of the present invention                65   tively as the light within the directive angle.
includes an LED element 2 (semiconductor light emitting                    The width of lens portion 4A(L1 in FIG. 5) is smaller than
element), a lead frame 10A (first lead frame) on which LED              the width of holding portion 4B (L2 in FIG. 5).
          Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 9 of 10


                                                     US 7,301,176 B2
                              5                                                                        6
   When the width of lens portion 4A becomes larger, a trend            interface between transparent resin 4 and light shielding
is towards increased thickness thereof Holding portion 4B               resin 7 is reflected to be eventually output within the
must have a predetermined width in order to ensure the                  directive angle of the semiconductor light emitting device.
strength of lead frame 1.                                               Thus, the light emitting efficiency of the semiconductor light
   By setting L1-L2 as set forth above, the strength around        5    emitting device is improved.
the leading end of lead frame 1 can be ensured while                      To Summarize, the fabrication method of a semiconductor
allowing a smaller semiconductor light emitting device.                 light emitting device according to the present embodiment
   A method of fabricating the semiconductor light emitting             includes the step (FIG. 3) of providing transparent resin 4
device of FIG. 1 will be described hereinafter. Referring to            (light transmitting resin) through transfer molding (insert
FIG. 1, a metal plate 1A employed in the fabrication of a          10   molding) to hold lead frame 1 (first and second lead frames)
semiconductor light emitting device is a thin metal sheet               and constitute lens portion 4A on LED element 2 (semicon
formed of copper alloy that is Superior in heat conductivity.           ductor light emitting element) mounted on lead frame 10A,
On metal plate 1A, lead frames of a plurality of elements are           and the step (FIGS. 4 and 5) of providing light shielding
formed in alignment vertically and horizontally. By sepa                resin 7 (resin with light blocking effect) surrounding the
rating the lead frames, each individual element is obtained.       15   perimeter of LED element 2 using a mold 5 provided around
A groove to separate lead frames 10A and 10B is formed by               LED element 2 and lens portion 4A.
die-cutting.                                                               A modification of the semiconductor light emitting device
   FIG. 2 is a top view representing LED element 2 mounted              set forth above will be described hereinafter with reference
on the lead frame formed from the metal plate of FIG. 1. For            to FIG. 6.
the sake of convenience and simplification, the lead frame                In the modification of FIG. 6, a concave 8 is formed in
formation region is hatched in FIG. 2.                                  resins 4B and 7 at the side opposite to the side of lead frame
   Referring to FIG. 2, LED element 2 has a quadrangle                  10A corresponding to the region where LED element 2 is
configuration in plane in which one side is at least 0.2 mm             mounted. This relevant portion of lead frame 10A is exposed
and not more than 1.0 mm. LED element 2 is located on one               outside of transparent resin 4.
of the lead frames divided by a groove. Wire 3 establishes         25      Accordingly, the heat generated from LED element 2
connection between LED element 2 and the other lead                     escapes easily outside (improved heat dissipation) and the
frame. The gap between the two lead frames is equal to or               light emitting efficiency is improved. Energy consumption
slightly smaller than the thickness of the lead frame. Since            of the light emitting element can be suppressed.
the lead frame has a thickness of at least 0.3 mm and not                  Furthermore, by filling a material of high heat conduc
more than 0.5 mm, the aforementioned gap is approximately          30   tivity Such as silicon grease between the exposed region of
0.25 mm. LED element 2 and wire 3 are located above                     lead frame 10A and a radiator (not shown), the heat dissi
bottom face 1D of concave 1C provided on the lead frame.                pation characteristic can be further improved.
Holes 1B are provided at the periphery of concave 1C.. Hole                Although the description set forth above in FIGS. 5 and
1B allows light shielding resin 7 formed afterwards to                  6 is based on a structure in which only one LED element 2
penetrate therethrough, Suppressing the lead frame from            35   is provided, a plurality of LED elements may be mounted on
being detached from light shielding resin 7.                            one semiconductor light emitting device. Furthermore, the
   FIG. 3 is an enlarged sectional view of the neighborhood             configuration of lens portion 4A is not limited to a convex
of the LED element taken along line III-III of FIG. 2.                  lens, and may be a concave lens. In the case of a concave
   Referring to FIG. 3, LED element 2 is formed on lead                 lens, the directive angle of output light will become larger
frame 10 with Ag paste 2A thereunder. Transparent resin 4          40   whereas the total luminous energy can be increased.
is formed such that LED element 2 and wire 3 are covered                   The reflector formed of light shielding resin 7 may take
by lens portion 4A while lead frames 10A and 10B are                    the configuration of an elliptic conical frustum instead of a
received at holding portion 4B. Transparent resin 4 is formed           bowl-like configuration (frustum of a cone). This provides
through transfer molding (insert molding). By employing                 anisotropic reflectance.
transfer molding, the configuration of lens portion 4A can be      45      Although the present invention has been described and
worked in precision. Epoxy resin, silicon resin, or the like,           illustrated in detail, it is clearly understood that the same is
for example, is employed for transparent resin 4.                       by way of illustration and example only and is not to be
   FIG. 4 is a sectional view representing the provision of a           taken by way of limitation, the spirit and scope of the present
mold 5 directed to forming light shielding resin 7 at lead              invention being limited only by the terms of the appended
frame 1 (10A, 10B) on which LED element 2 is mounted.              50   claims.
   Referring to FIG. 4, lens portion 4A is protected by mold              What is claimed is:
5 during the formation of light shield resin 7. Light shielding
resin 7 is typically applied by injection molding. The injec              1. A semiconductor light emitting device comprising:
tion molding method is advantageous in that introduction of               a semiconductor light emitting element,
resin between lens portion 4A and mold 5 is readily sup            55     a first lead frame on which said semiconductor light
pressed since resin of low flowability is employed. Thus,                    emitting element is mounted,
damage of lens portion 4A caused by contact with resin of                 a second lead frame electrically connected to said semi
high temperature can be suppressed.                                          conductor light emitting element via a wire, and
   Light shielding resin 7 is formed so as to cover the bottom            light transmitting resin formed on said semiconductor
Surface and side Surface of transparent resin 4. Resin of high     60        light emitting element and on said first and second lead
reflectance with respect to visible light is preferably                      frames,
employed for light shielding resin 7. For example, liquid                 wherein said light emitting element is Surrounded by a
crystal polymer, polyphenylene Sulfide, polypthalamide                      light shielding resin,
resin (product name: Amodel (R)), or nylon may be used.                   wherein leading ends of said first and second lead frames
From the standpoint of increasing the reflectance, white           65       are inserted into said light transmitting resin to provide
resin is preferably used for light shielding resin 7. Accord                a holding portion holding said first and second lead
ingly, the light from the gap of the lead frames arriving at the             frames,
           Case 2:21-cv-03208-JHS Document 6-6 Filed 08/13/21 Page 10 of 10


                                                  US 7,301,176 B2
                                7                                                             8
  wherein said light shielding resin has a reflectance higher    wherein    said light transmitting  resin comprises a lens
      than a reflectance of said light transmitting resin, and       portion constituting a lens on said semiconductor light
  wherein said light shielding resin is formed to cover a            emitting element, and
      bottom Surface and a side Surface of said holding          wherein    said semiconductor light emitting element is
      portion provided in said light transmitting resin.             provided  on an optical axis of said lens portion.
   2. The semiconductor light emitting device according to
claim 1, wherein said light transmitting resin comprises a        5. The semiconductor light emitting device according to
lens portion constituting a lens on said semiconductor light claim 1, wherein a backside portion of said first lead frame
emitting element, and                                          corresponding to a region where said semiconductor light
  wherein said lens portion has a width smaller than the 10 emitting element is mounted is exposed outside of said light
      width of said holding portion.                           transmitting resin.
   3. The semiconductor light emitting device according to        6. The semiconductor light emitting device according to
claim 1, wherein                                               claim 1, wherein a material for scattering light is mixed into
   a leading end of said first lead frame and a leading end of said light transmitting resin.
      said second lead frame constitute a concave,                7. The semiconductor light emitting device according to
   said semiconductor light emitting element is provided on
      a bottom surface of said concave, and                    claim  1, wherein said holding portion has a sectional shape
   said holding portion receives at least a portion of said of an upside-down trapezoid, and is received in a concave of
      COCaV.                                                   said light shielding resin.
   4. The semiconductor light emitting device according to 20
claim 1,
